      Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 1 of 25



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS


LEAH COX and D’SHAUNTA PERRY,
Individually and on Behalf of All Other Persons
Similarly Situated,                                           Case No.: 19-2167

                               Plaintiffs,

               -against-

FRANCESCA’S HOLDINGS CORP. and
FRANCESCA’S COLLECTIONS, INC.,

                               Defendants.


                    PLAINTIFFS’ COLLECTIVE AND CLASS ACTION
                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiffs Leah Cox (“Cox”) and D’Shaunta Perry (“Perry”) (collectively “Plaintiffs”),

individually and on behalf of themselves and all others similarly situated, file this Collective and

Class Action Complaint and Demand for Jury Trial against Francesca’s Holdings Corp. and

Francesca’s Collections, Inc. (collectively, “Francesca’s” or “Defendants”), seeking all available

relief under the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. §§ 201, et. seq., and as to

Plaintiff Perry and the Maryland Class set forth hereinafter, seeking all available relief under

Maryland Wage Payment and Collection Law, Md. Code, Lab. & Empl. §§ 3-501 et seq., and

Md. Code, Lab & Empl. §§ 3-401, et seq. (collectively, the “Md. Wage and Hour Law”). The

following allegations are based on personal knowledge as to Plaintiffs’ own conduct and are

made on information and belief as to the acts of others.

                                  NATURE OF THE ACTION

       1.      Plaintiffs allege on behalf of themselves and other current and former Store

Managers and similarly situated current and former employees holding comparable positions but
      Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 2 of 25



different titles, including but not limited to as Boutique Team Leaders, sometimes called

Boutique Managers, Interim Boutique Team Leaders, and/or Acting Boutique Team Leaders,

(collectively, “Store Managers”), employed by Defendants in the United States, who elect to opt

into this action pursuant to the FLSA and who have not otherwise filed a timely consent to join

in the action titled Prulello, et al. v. Francesca’s Holdings Corp., No. 1:17-cv-00565 (D.N.J.)

(the “FLSA Collective”), that they are entitled to, inter alia: (i) unpaid overtime wages for hours

worked above 40 in a workweek, as required by law, and (ii) liquidated damages pursuant to the

FLSA, 29 U.S.C. §§ 201, et seq.

       2.      Plaintiff Perry also brings this action under the Md. Wage and Hour Law pursuant

to Fed. R. Civ. P. 23 on behalf of all Store Managers and other individuals paid by the same

compensation method holding comparable positions but different titles employed by Defendants

at its stores within the State of Maryland (the “Maryland Class”). Defendants violated the Md.

Wage and Hour Law by failing to pay the Maryland Class overtime at a rate of time and one-half

for all hours worked above 40 in a workweek, and failing to pay the Maryland Class overtime on

a timely basis. Plaintiff Perry and the Maryland Class are entitled to unpaid overtime wages

from Defendants for all hours worked above 40 in a workweek, and are also entitled to treble

damages as liquidated damages pursuant to the Md. Wage and Hour Law.

                                JURISDICTION AND VENUE

       3.      This Court has jurisdiction over Plaintiffs’ FLSA claims pursuant to 29 U.S.C. §

216(b) and 28 U.S.C. § 1331.

       4.      This Court has jurisdiction over the asserted Rule 23 claims pursuant to 28 U.S.C.

§ 1332(d) and the Class Action Fairness Act (“CAFA”). The parties are diverse and the amount

in controversy exceeds $5,000,000.00, exclusive of interest and costs.

                                                 2
      Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 3 of 25



       5.      This Court also has jurisdiction over the asserted Rule 23 claims pursuant to 28

U.S.C. § 1367 because those claims are so related to the FLSA claims that they form part of the

same case or controversy.

       6.      The claims of Plaintiffs and the members of the FLSA Collective and Maryland

Class involve matters of national and/or interstate interest.

       7.      Defendants do business in and are subject to personal jurisdiction in this District.

       8.      Venue is proper pursuant to 28 U.S.C. § 1391 because a substantial part of the

events or omissions giving rise to the claims occurred in this District inasmuch as Plaintiff Cox

resides in and worked for Defendants in this District, and the violations occurred in this District.

       9.      This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.

       10.     Each Defendant is a covered employer within the meaning of the FLSA, the Md.

Wage and Hour Law, and has had gross revenues exceeding $500,000.00 for all relevant time

periods.

                                          THE PARTIES

Plaintiffs

       Plaintiff Leah Cox

       11.     Plaintiff Cox was, at all relevant times, an adult individual over the age of

eighteen (18), residing in Houston, Texas.

       12.     Plaintiff Cox was employed by Defendants from approximately December 2016

until November 2017, as a Store Manager at Defendants’ store located in Houston, Texas.

       13.     Plaintiff Cox regularly worked more than 40 hours in a workweek, but was not

paid for any hours she worked over 40.

                                                  3
     Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 4 of 25



       14.     On average, throughout her employment with Defendants, Cox worked

approximately 46 hours per week or more, during the relevant period.

       15.     Defendants failed to keep accurate records of the hours that Cox worked as a

Store Manager.

       16.     Plaintiff Cox’s consent to join this action is attached hereto as Exhibit A.

       Plaintiff D’Shaunta Perry

       17.     Plaintiff Perry was, at all relevant times, an adult individual over the age of

eighteen (18), residing in Upper Marlboro, Maryland.

       18.     Plaintiff Perry was employed by Defendants from approximately September 2017

until May 2018, as a Store Manager at Defendants’ store located in Bowie, Maryland.

       19.     Plaintiff Perry regularly worked more than 40 hours in a workweek, but was not

paid for any hours she worked over 40.

       20.     On average, throughout her employment with Defendants, Perry worked

approximately 45 to 50 hours per week, during the relevant period.

       21.     Defendants failed to keep accurate records of the hours that Perry worked as a

Store Manager.

       22.     Plaintiff Perry consent to join this action is attached hereto as Exhibit B.

Defendants

       Defendant, Francesca’s Holdings Corp.

       23.     Upon information and belief, Defendant Francesca’s Holdings Corp. is a

Delaware corporation with its principal places of business located at 8760 Clay Road, Houston,

Texas 77080.



                                                 4
      Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 5 of 25



       24.     According to its SEC Form 10-k, Francesca’s Holdings Corp. is a public company

with more than 700 specialty retail stores or “boutiques” nationwide, offering a “unique, fun and

differentiated shopping experience” including “apparel, jewelry, accessories and gifts.”

       Defendant, Francesca’s Collections, Inc.

       25.     Upon information and belief, Defendant Francesca’s Collections, Inc. is a Texas

corporation and wholly-owned subsidiary of Francesca’s Holdings Corp., with its principal place

of business located at 8760 Clay Road, Houston, Texas 77080.

       26.     Defendants Francesca’s Holdings Corp. and Francesca’s Collections, Inc. operate

as a common enterprise such that the actions of one may be imputed to the other and/or so that

they operate as joint employers within the meaning of the FLSA and state law.

       27.     At all relevant times, Defendants were the employers or joint employers of

Plaintiffs and the members of the FLSA Collective and the Maryland Class, within the meaning

of the applicable statutes.

       28.     At all relevant times, each Defendant has employed Plaintiffs and the members of

the FLSA Collective and the Maryland Class, within the meaning of the applicable statutes.

       29.     At all relevant times, each Defendant is a covered employer within the meaning of

the FLSA and Md. Wage and Hour Law and has been and continues to be an enterprise engaged

in commerce or the production of goods for commerce within the meaning of those laws.

       30.     At all relevant times, each Defendant has had gross revenues in excess of

$500,000.00.

       31.     Defendants issued paychecks to Plaintiffs and the members of the FLSA

Collective and the Maryland Class during their employment.



                                                5
     Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 6 of 25



       32.     Defendants directed the work of Plaintiffs and the members of the FLSA

Collective and the Maryland Class, and benefited from work performed that Defendants suffered

or permitted from them.

       33.     Plaintiffs and the members of the FLSA Collective and the Maryland Class

worked in excess of 40 hours per workweek, without receiving overtime compensation as

required by the FLSA.

       34.     Pursuant to Defendants’ policy, pattern and/or practice, Defendants did not pay

Plaintiffs and the members of the FLSA Collective and the Maryland Class proper overtime

wages for hours they worked for Defendants’ benefit in excess of 40 hours in a workweek.

                           COMMON FACTUAL ALLEGATIONS

       35.     Defendants employed Plaintiffs and the members of the FLSA Collective and the

Maryland Class as Store Managers.

       36.     Defendants maintain control, oversight, and discretion over the operation of their

retail stores, including their employment practices with respect to Plaintiffs and the members of

the FLSA Collective and the Maryland Class.

       37.     The work of Plaintiffs and the members of the FLSA Collective and the Maryland

Class was performed in the normal course of Defendants’ business and was integrated into that

business.

       38.     Consistent with Defendants’ policy, pattern and/or practice, Plaintiffs and the

members of the FLSA Collective and the Maryland Class regularly worked in excess of 40 hours

per workweek without being paid overtime wages, in violation of the FLSA and Md. Wage and

Hour Law.



                                                6
      Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 7 of 25



       39.     The number of shifts Plaintiffs or each individual member of the FLSA Collective

and the Maryland Class worked per week can be ascertained from Defendants’ records.

       40.     Defendants have assigned all of the work that Plaintiffs and the members of the

FLSA Collective and the Maryland Class have performed, and Defendants are aware of the work

that they have performed.

       41.     This work required little skill and no capital investment. Nor did it include

managerial responsibilities, or the exercise of meaningful independent judgment and discretion.

       42.     Throughout the period relevant to this Complaint, Plaintiffs and the members of

the FLSA Collective and the members Maryland Class performed the same primary job duties:

working the cash registers, stocking shelves, cleaning and straightening the store, assisting

customers, organizing the store according to detailed corporate directives, and unpacking

merchandise.

       43.     The primary job duties of Plaintiffs and the members of the FLSA Collective and

the members of the Maryland Class did not include: hiring, firing, disciplining, or directing the

work of other employees, and exercising meaningful independent judgment and discretion.

       44.     Plaintiffs and the members of the FLSA Collective and the members of the

Maryland Class frequently worked alone, and when not working alone, usually had themselves

and only one another associate in the store.

       45.     The primary job duties of Plaintiffs and the members of the FLSA Collective and

Maryland Class, did not materially differ from the duties of non-exempt hourly paid employees.

Their primary duties were manual in nature. The performance of manual labor and non-exempt

duties occupied the majority of the working hours of the Plaintiffs and the members of the FLSA

Collective and Maryland Class.

                                                 7
     Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 8 of 25



       46.    Pursuant to a centralized, company-wide policy, pattern and/or practice,

Defendants classified all Store Managers and other similarly situated current and former

employees holding comparable positions but different titles, as exempt from coverage of the

overtime provisions of the FLSA and Md. Wage and Hour Law.

       47.    Upon information and belief, Defendants did not perform a person-by-person

analysis of the job duties of Store Managers when making the decision to classify all of them

uniformly as exempt from the overtime protections of the FLSA and Md. Wage and Hour Law.

       48.    Defendants established labor budgets to cover labor costs for the stores in which

Plaintiffs and the members of the FLSA Collective and Maryland Class worked. Defendants did

not provide sufficient money in the labor budgets to cover all the wages necessary to have non-

exempt employees complete all of the non-exempt tasks in each store.

       49.    Defendants knew or recklessly disregarded the fact that underfunding store labor

budgets resulted in Plaintiffs and members of the FLSA Collective and Maryland Class (who

were not paid overtime) primarily performing manual and non-exempt duties.

       50.    By underfunding the store labor budget, Defendants avoided paying any overtime

compensation to the Store Managers for performing non-exempt activities over 40 hours a

workweek. The decision to misclassify Store Managers as exempt was calculated to allow

Defendants to avoid paying additional wages (including overtime) to the non-exempt store-level

employees.

       51.    Defendants acted willfully and knew, by virtue of the fact that its District

Managers (as its authorized agents) actually saw Plaintiffs and members of the FLSA Collective

and Maryland Class perform primarily manual labor and non-exempt duties, that a result of the



                                                8
      Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 9 of 25



underfunded labor budgets was to limit the amount of money available to pay non-exempt

employees to perform such work.

       52.     Defendants also knew by virtue of its policies concerning scheduling and labor

budgets that Plaintiffs and members of the FLSA Collective and Maryland Class regularly and

customarily did not direct two or more employees, there frequently being only a Store Manager

and/or a Store Manager and only one associate scheduled to work most shifts.

       53.     As an experienced and practical retailer operating hundreds of stores throughout

the country for over 18 years, Defendants were aware or recklessly disregarded the fact that by

underfunding the labor budgets for store locations, Plaintiffs and members of the FLSA

Collective and Maryland Class (a) did not customarily and regularly direct two or more

employees; and (b) were primarily performing non-exempt duties and not performing activities

that would suffice to make their actual job duties comply with any exemption under the

applicable laws. Inasmuch as Defendants are substantial corporate entities aware of their

obligations under the FLSA, they, accordingly, acted willfully or recklessly in failing to classify

Plaintiffs and members of the FLSA Collective and Maryland Class as non-exempt employees.

       54.     Defendants’ unlawful conduct as described above, was willful and/or in reckless

disregard of the applicable wage and hour laws pursuant to Defendants’ centralized, company-

wide policy, pattern, and/or practice of attempting to minimize labor costs by violating the FLSA

and Md. Wage and Hour Law.

       55.     As part of their regular business practice, Defendants intentionally, willfully and

repeatedly engaged in a policy, pattern and/or practice of violating the FLSA and Md. Wage and

Hour Law with respect to Plaintiffs and the members of the FLSA Collective and Maryland

Class. This policy, pattern and/or practice includes, but it is not limited to the foregoing

                                                  9
     Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 10 of 25



knowledge of its obligations and the kind of work that Plaintiffs, the members of the FLSA

Collective and Maryland Class were and have been performing, and that, as a result, Defendants

have been:

             a. willfully misclassifying Plaintiffs and members of the FLSA Collective and
                Maryland Class as exempt from the overtime requirements of the FLSA and Md.
                Wage and Hour Law;

             b. willfully failing to pay Plaintiffs and members of the FLSA Collective and
                Maryland Class overtime wages for hours they worked in excess of 40 hours per
                week; and

             c. willfully failing to provide enough money in their store-level labor budgets for
                their non-exempt employees to perform their duties and responsibilities, forcing
                their exempt Store Managers to perform such non-exempt tasks.

       56.      Defendants’ willful violations of the FLSA are further demonstrated by the fact

that Defendants failed to maintain accurate and sufficient time records for Plaintiffs and the

members of the FLSA Collective and Maryland Class. Defendants acted recklessly or in willful

disregard of the FLSA and Md. Wage and Hour Law by instituting a policy and/or practice that

did not allow Plaintiffs and the members of the FLSA Collective and Maryland Class to record

all hours worked.

       57.      Due to the foregoing, Defendants’ failure to pay overtime wages for work

performed by Plaintiffs and the members of the FLSA Collective and Maryland Class in excess

of 40 hours per workweek was willful and has been widespread, repeated and consistent.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

       58.      Pursuant to 29 U.S.C. §§ 207 and 216(b), Plaintiffs seek to prosecute their FLSA

claims on behalf of themselves and the FLSA Collective consisting of all persons who are

currently or were formerly employed by Defendants Francesca’s Holdings Corp. and/or

Francesca’s Collections, Inc. as Store Managers and individuals holding comparable salaried

                                                10
     Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 11 of 25



positions with different titles employed by Defendants within the United States during the three

years prior to the date of filing this Complaint to the entry of judgment in this case (the “FLSA

Claims Period”).

       59.     Defendants are jointly and severally liable under the FLSA for, inter alia, failing

to pay proper overtime wages to Plaintiffs and the members of the FLSA Collective.

       60.     There are many similarly situated current and former Store Managers who have

not been paid proper overtime wages in violation of the FLSA and who would benefit from the

issuance of a court-supervised notice of this lawsuit and the opportunity to join it. Thus, notice

should be sent to the members of the FLSA Collective pursuant to 29 U.S.C. § 216(b).

       61.     The members of the FLSA Collective are known to Defendants, are readily

identifiable, and can be located through Defendants’ records.

                                    CLASS ALLEGATIONS

       The Maryland Class

       62.     Plaintiff Perry sues on her own behalf and on behalf of the Maryland Class as

defined above, pursuant to Fed. R. Civ. P. 23(a), (b)(2) and (b)(3) (the “Maryland Class

Representative”).

       63.     The Maryland Class Representative seeks to prosecute her Md. Wage and Hour

Law claims on behalf of herself and the Maryland Class consisting of all current and former

employees of Defendants who, at any time within the three (3) years prior to the filing of the

Complaint through the date of final disposition of this matter, have been employed by

Defendants in the position of Store Managers and/or employees holding comparable positions

but different titles in a Defendants store located in the State of Maryland, and classified as



                                                 11
     Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 12 of 25



exempt from overtime compensation, and have not been paid for all hours worked by them as

well as overtime wages (“Maryland Class Action Period”).

       64.      Excluded from the Maryland Class are Defendants’ legal representatives, officers,

directors, assigns, and successors, or any individual who has, or who at any time during the class

period has had, a controlling interest in Defendants; the Judge(s) to whom this case is assigned

and any member of the Judges’ immediate family; and all persons who will submit timely and

otherwise proper requests for exclusion from the Maryland Class.

       65.      The persons in the Maryland Class identified above are so numerous that joinder

of all members is impracticable. Although the precise number of such persons is not known, the

facts on which the calculation of that number can be based are presently within the sole control

of the Defendants and ascertainable. Upon information and belief, there are at least 40 members

of the Maryland Class.

       66.      Defendants have acted or refused to act on grounds generally applicable to the

Maryland Class, thereby making appropriate final injunctive relief or corresponding declaratory

relief with respect to the Maryland Class as a whole.

       67.      There are questions of law and fact common to the Maryland Class that

predominate over any questions solely affecting individual members of the Maryland Class,

including but not limited to:

             a. whether Defendants have failed and/or refused to pay Perry and the Maryland
                Class overtime pay for the hours worked in excess of 40 hours per workweek
                within the meaning of the Md. Wage and Hour Law;

             b. the nature and extent of the class-wide injury and the appropriate measure of
                damages for the Maryland Class;

             c. whether Defendants had a uniform policy and practice of failing to accurately
                track or record actual hours worked by the members of the Maryland Class;

                                                 12
     Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 13 of 25




             d. whether Defendants furthered their uniform policy and practice of failing to
                accurately track or record actual hours worked by the members of the Maryland
                Class by instructing them: (i) not to track all hours they worked but instead to
                record only their scheduled hours; (ii) not to record overtime hours worked; (iii)
                failing to provide the members of the Maryland Class with a method to accurately
                record the hours they actually worked; and (iv) requiring the Maryland Class
                members to under-state the number of hours they actually worked;

             e. whether Defendants’ policy and practice of failing to accurately track or record
                hours worked by the members of the Maryland Class was willful; and

             f. whether Defendants can prove that their unlawful policies were implemented in
                good faith.

       68.      The claims of the Maryland Class Representative are typical of the claims of the

Maryland Class she seeks to represent. The Maryland Class Representative and the other

Maryland Class members work or have worked for Defendants and have been subjected to their

policy, pattern or practice of failing to pay overtime wages for hours worked in excess of 40

hours per week. Defendants acted and refused to act on grounds generally applicable to the

Maryland Class, thereby making declaratory relief with respect to the Maryland Class

appropriate.

       69.      The Maryland Class Representative has the same interests in this matter as all

other Class Members, and her claims are typical of the Class and thus would properly and

adequately represent the current and former employees whom the Defendants have subjected to

the treatment alleged herein.

       70.      The Maryland Class Representative has retained counsel competent and

experienced in complex class action and wage and hour litigation.

       71.      A class action is superior to other available methods for the fair and efficient

adjudication of the Md. Wage and Hour Law claims, where individual plaintiffs may lack the


                                                 13
     Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 14 of 25



financial resources to vigorously prosecute a lawsuit in federal court against a corporate

defendant.

         72.     The members of the Maryland Class have been damaged and are entitled to

recovery because of Defendants’ common and uniform policies, practices and procedures.

Although the relative damages suffered by individual Maryland Class members are not de

minimus, such damages are small compared to the expense and burden of bringing individual

cases.

         73.     Class treatment of the Maryland Class claims is superior because it will obviate

the need for duplicative litigation that may result in inconsistent judgments about Defendants’

practices.

                               FIRST CAUSE OF ACTION
               FAIR LABOR STANDARDS ACT: UNPAID OVERTIME WAGES
                      (On behalf of Plaintiffs and the FLSA Collective)

         74.     Plaintiffs, on behalf of themselves and the members of the FLSA Collective,

reallege and incorporate by reference the preceding paragraphs.

         75.     At all relevant times, Defendants employed Plaintiffs, and employed or continue

to employ, each of the members of the FLSA Collective within the meaning of the FLSA.

         76.     Defendants have engaged in a widespread pattern and practice of violating the

FLSA, as detailed in this Collective and Class Action Complaint.

         77.     Plaintiffs have consented in writing to be a party to this action, pursuant to 29

U.S.C. § 216(b).

         78.     At all relevant times, Plaintiffs and the members of the FLSA Collective were

engaged in commerce and/or the production of goods for commerce within the meaning of 29

U.S.C. §§ 206(a) and 207(a).

                                                  14
     Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 15 of 25



       79.     The overtime wage provisions set forth in 29 U.S.C. §§ 201, et seq., apply to

Defendants.

       80.     Defendants are employers engaged in commerce and/or the production of goods

for commerce within the meaning of 29 U.S.C. §§ 206(a) and 207(a).

       81.     At all times relevant, Plaintiffs and the members of the FLSA Collective were

employees within the meaning of 29 U.S.C. §§ 203(e) and 207(a).

       82.     At all relevant times and continuing to the present time, Defendants had a policy

and practice of refusing to pay overtime compensation to its Store Managers and similarly

situated employees in comparable positions but holding different titles, for hours worked in

excess of 40 hours per workweek.

       83.     As a result of Defendants’ willful failure to compensate their employees,

including Plaintiffs and the members of the FLSA Collective, at a rate not less than one and one-

half times the regular rate of pay for work performed in excess of 40 hours in a workweek,

Defendants have violated and, continue to violate, the FLSA, 29 U.S.C. §§ 201, et seq., including

29 U.S.C. §§ 207(a)(1) and 215(a).

       84.     As a result of Defendants’ willful failure to record, report, credit and/or

compensate its employees, including Plaintiffs and the members of the FLSA Collective,

Defendants have failed to make, keep and preserve records with respect to each of their

employees sufficient to determine the wages, hours and other conditions and practices of

employment in violation of the FLSA, 29 U.S.C. §§ 201, et seq., including 29 U.S.C. §§ 211(c)

and 215(a).

       85.     As a result of Defendants’ policy and practice of minimizing labor costs by

underfunding the labor budgets for its stores, Defendants knew or recklessly disregarded the fact

                                                 15
     Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 16 of 25



that Plaintiffs and the members of the FLSA Collective were primarily performing manual labor

and non-exempt tasks.

       86.     Due to Defendants’ failure to provide enough labor budget funds, failure to take

into account the impact of the underfunded labor budgets on the job duties of Plaintiffs and

members of the FLSA Collective, Defendants’ actual knowledge, through their District

Managers, that the primary duties of Plaintiffs and the members of the FLSA Collective were

manual labor and other non-exempt tasks, Defendants’ failure to perform a person-by-person

analysis of the job duties of Plaintiffs and the members of the FLSA Collective to ensure that

they were performing exempt job duties, Defendants’ instituting a policy and practice that did

not allow Plaintiffs and the members of the FLSA Collective to record all hours worked, and

Defendants’ failure to post or keep posted a notice explaining the minimum wage and overtime

wage requirements, Defendants knew and/or showed reckless disregard that their conduct was

prohibited by the FLSA, 29 U.S.C. § 255(a).

       87.     As a result of Defendants’ FLSA violations, Plaintiffs, on behalf of themselves

and the members of the FLSA Collective, are entitled to recover from Defendants (a) their

unpaid wages for all of the hours worked by them, as overtime compensation, (b) an additional,

equal amount as liquidated damages for Defendants’ willful violations of the FLSA, and (c) their

unreasonably delayed payment of wages, reasonable attorneys’ fees, and costs and disbursements

of this action, pursuant to 29 U.S.C. § 216(b), with such amounts to be determined at trial or

through undisputed record evidence.

       88.     Because Defendants’ violations of the FLSA have been willful, a three-year

statute of limitations applies, pursuant to 29 U.S.C. § 255.



                                                 16
     Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 17 of 25



                             SECOND CAUSE OF ACTION
               Md. Wage and Hour Law: UNPAID OVERTIME WAGES
         (On behalf of the Maryland Class Representative and the Maryland Class)

       89.     The Maryland Class Representative realleges and incorporates by reference all

allegations in the preceding paragraphs.

       90.     Defendants engaged in a widespread policy, pattern or practice of violating the

Md. Wage and Hour Law, as described in this Collective and Class Action Complaint.

       91.     Defendants’ violations of the Md. Wage and Hour Law, as described in this

Collective and Class Action Complaint, have been willful and intentional.

       92.     At all times relevant, the Maryland Class Representative and the members of the

Maryland Class were employees and Defendants were employers within the meaning of Md.

Wage and Hour Law.

       93.     Each of the Defendants employed the Maryland Class Representative and the

members of the Maryland Class as an employer or a joint employer, all as further alleged herein.

       94.     The Maryland Class Representative and the members of the Maryland Class were

persons suffered or permitted to work by Defendants, all as further alleged herein.

       95.     At all materials times, the Maryland Class Representative and the Maryland Class

members are not and have not been independent contractors or subcontractors.

       96.     The members of the Maryland Class are similarly situated because they all

perform or performed the same primary duties, responsibilities and activities, and all are subject

to Defendants’ common policy and practice, implemented throughout Maryland, of failing to

credit and pay them overtime compensation in violation of the Md. Wage and Hour Law.

       97.     The overtime wage provisions of the Md. Wage and Hour Law apply to

Defendants and protect the Maryland Class Representative and the Maryland Class members.

                                                17
     Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 18 of 25



       98.     Defendants failed to pay the Maryland Class Representative and the other

members of the Maryland Class the overtime wages to which they are entitled under the Md.

Wage and Hour Law.

       99.     As a result of Defendants’ failure to pay wages earned and due, and its decision to

withhold wages earned and due, to Plaintiffs and the Maryland Class members at a rate not less

than one and one-half times the regular rate of pay for work performed in excess of forty hours in

a workweek, Defendants have violated, and continue to violate the Md. Wage and Laws.

       100.    Defendants failed to keep, make, preserve, maintain, and furnish accurate records

of time worked by the Maryland Class Representative and the members of the Maryland Class

and failed to furnish to each of them their wage and hour records showing all wages earned and

due for all work performed for labor or services rendered.

       101.    By Defendants’ knowing or intentional failure to pay the Maryland Class

Representative and the members of the Maryland Class overtime wages for hours worked in

excess of 40 hours per week, it has willfully violated the Md. Wage and Hour Law.

       102.    Due to Defendants’ violations of the Md. Wage and Hour Law, the Maryland

Class Representative and the Maryland Class members are entitled recover from Defendants,

jointly and severally, their unpaid wages for all hours worked, overtime compensation, damages,

punitive damages, and/or interest for unreasonably delayed payment of wages, reasonable

attorneys’ fees and costs and disbursements of the action, pursuant to Md. Wage and Hour Law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs and the members of the FLSA Collective and Maryland Class

are entitled to and pray for the following relief:



                                                     18
Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 19 of 25



 a.     Designation of this action as an FLSA collective action on behalf of Plaintiffs

        and the members of the FLSA Collective and prompt issuance of notice pursuant

        to 29 U.S.C. § 216(b) to all similarly situated members of the FLSA Collective,

        apprising them of the pendency of this action, permitting them to assert timely

        FLSA claims in this action by filing individual Consents to Join pursuant to 29

        U.S.C. § 216(b), and tolling of the statute of limitations;

 b.     Certification of the Maryland Class pursuant to Fed. R. Civ. P. 23(b)(2) and

        (b)(3) and Md. Rule 2-231 and the appointment of Plaintiff Perry and her counsel

        to represent the members of the Maryland Class;

 c.     A declaratory judgment that the practices complained of herein are unlawful

        under the FLSA and Md. Wage and Hour Law;

 d.     An award of unpaid wages for all hours worked in excess of 40 in a workweek at

        a rate of time and one-half of the regular rate of pay due under the FLSA and

        Md. Wage and Hour Law, using the following common methodology for

        calculating damages: ((Annual Salary ÷ 52) ÷ 40) x Total Number of Overtime

        Hours Worked x 1.5;

 e.     An award of liquidated, treble, and/or punitive damages as a result of

        Defendants’ willful failure to pay for all hours worked in excess of 40 in a

        workweek at a rate of time and one-half of the regular rate of pay pursuant to the

        FLSA and Md. Wage and Hour Law;

 f.     An award of damages representing the employer’s share of FICA, FUTA, state

        unemployment insurance, and any other required employment taxes;



                                         19
     Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 20 of 25



       g.     An injunction against Defendants and its officers, agents, successors, employees,

              representatives and any and all persons acting in concert with them, as provided

              by law, from engaging in each of the unlawful practices, policies and patterns set

              forth herein;

       h.      An award of prejudgment and post-judgment interest;

       i.      An award of costs and expenses of this action together with reasonable attorneys’

               and expert fees and an award of a service payments to the Plaintiffs; and

       j.      Such other and further relief as this Court deems just and proper.

                              DEMAND FOR TRIAL BY JURY

       Pursuant to FED. R. CIV. P. 38(b), Plaintiffs, members of the FLSA Collective and the

members of the Maryland Class demand a trial by jury on all questions of fact raised by the

Complaint.

Dated: June 14, 2019
       Boca Raton, Florida                  /s/ Alan L. Quiles
                                            Alan L. Quiles
                                            SBN: 24075418
                                            Gregg I. Shavitz*
                                            Paolo C. Meireles*
                                            Tamra C. Givens*
                                            Logan A. Pardell*
                                            E-mail: gshavitz@shavitzlaw.com
                                            E-mail: pmeireles@shavitzlaw.com
                                            E-mail: tgivens@shavitzlaw.com
                                            E-mail: lpardell@shavitzlaw.com
                                            SHAVITZ LAW GROUP, P.A.
                                            951 Yamato Road, Suite 285
                                            Boca Raton, Florida 33431
                                            Telephone: (561) 447-8888
                                            Facsimile: (561) 447-8831

                                            Marc S. Hepworth*
                                            Charles Gershbaum*
                                            David A. Roth*
                                               20
Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 21 of 25



                               Rebecca S. Predovan*
                               Janine Kapp*
                               E-mail: mhepworth@hgrlawyers.com
                               E-mail: cgershbaum@hgrlawyers.com
                               E-mail: droth@hgrlawyers.com
                               E-mail: rpredovan@hgrlawyers.com
                               E-mail: jkapp@hgrlawyers.com
                               HEPWORTH, GERSHBAUM & ROTH, PLLC
                               192 Lexington Avenue, Suite 802
                               New York, New York 10016
                               Telephone: (212) 545-1199
                               Facsimile: (212) 532-3801

                               Attorneys for Plaintiffs and the Putative Collective
                               and Class

                               * Pro hac vice application forthcoming




                                 21
Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 22 of 25




                   EXHIBIT A
         Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 23 of 25




                                        CONSENT TO JOIN FORM

              1. I consent to be a party plaintiff in a lawsuit against Defendant(s), Francesca's, and/or
related entities and individuals in order to seek redress for violations of the Fair Labor Standards
Act, pursuant to 29 U.S.C. § 216(b).


             2. I hereby designate Hepworth, Gershbaum & Roth, PLC., and the Shavitz Law Group
PA., to represent me in bringing such claim and to make decisions on my behalf concerning the
litigation and settlement. I agree to be bound by any adjudication of this action by the Court,
whether it is favorable or unfavorable.

             3. I also consent to join any other related action against Defendant(s) or other potentially
responsible parties to assert my claim and for this Consent Form to be filed in any such action.




Leah'Cox (Jtin 10, 2019)


Signature



Leah Cox
Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 24 of 25




                   EXHIBIT B
DocuSign Envelope ID: 5051F5DE-031E-40D6-AC68-A020AA1867C8
                  Case 4:19-cv-02167 Document 1 Filed on 06/14/19 in TXSD Page 25 of 25



                                                 CONSENT TO JOIN FORM

                    1.       I consent to be a party plaintiff in a lawsuit against Defendant, Francesca’s, and/or
            related entities and individuals in order to seek redress for violations of the Fair Labor Standards
            Act, pursuant to 29 U.S.C. § 216(b).

                    2.     I hereby designate the Shavitz Law Group, P.A. to represent me in bringing such
            claim, and to make decisions on my behalf concerning the litigation and settlement. I agree to be
            bound by any adjudication of this action by the Court, whether it is favorable or unfavorable.

                   3.       I also consent to join any other related action against Defendant(s) or other
            potentially responsible parties to assert my claim and for this Consent Form to be filed in any
            such action.



            Signature

            Dshaunta Vanisa Perry

            Print Name
